Citation Nr: 0621991	
Decision Date: 07/25/06    Archive Date: 08/10/06

DOCKET NO.  04-18 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for cancer of the larynx, 
claimed as due to    Agent Orange exposure and/or asbestos 
exposure.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel





INTRODUCTION

The veteran had active military service from August 1964 to 
August 1967.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania, which denied claims for 
service connection for cancer of the larynx, secondary to 
exposure to Agent Orange and/or asbestos during service, and 
for post-traumatic stress disorder (PTSD).  In a May 2005 
decision, the RO granted the claim for service connection for 
PTSD and assigned a 100 percent rating for the condition 
effective from July 31, 2002.  The veteran received the 
highest possible rating for his PTSD and did not appeal the 
effective date.  Hence, that claim has been resolved.  See 38 
C.F.R. § 20.204 (2005); Cf. Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).

In his September 2004 correspondence, the veteran requested a 
hearing at the RO before a Veterans Law Judge (VLJ) of the 
Board (also called a "travel Board" hearing).  In November 
2004, he indicated that he instead wanted a video-conference 
hearing.  His hearing was scheduled for April 2006, but he 
cancelled it in advance of the scheduled date.  His 
representative has since submitted an additional statement in 
June 2006, confirming this cancellation and requesting that 
the Board consider this appeal on the basis of the evidence 
already on file.  See 38 C.F.R. § 20.704(e) (2005).


FINDINGS OF FACT

1.	The RO has undertaken the appropriate measures to apprise 
the veteran of the procedures under the Veterans Claims 
Assistance Act (VCAA) for the evidentiary development of the 
claim for service connection for cancer of the larynx.   
Moreover, all relevant evidence necessary for an equitable 
disposition of this claim has been obtained.  

2.	In April 2002, the veteran was diagnosed as having cancer 
of the larynx.


3.	The veteran served on a Navy ship stationed in the waters 
off the shore of the Republic of Vietnam from May to October 
1966, and from June to July 1967.  He did not at any point 
have service within the borders of Vietnam, 
including temporary duty or visitation.

4.	There is no objective evidence indicating the veteran was 
exposed to Agent Orange during his military service.

5.	The record also does not show any instance of asbestos 
exposure during service, and regardless, the preponderance of 
the competent evidence effectively rules out a medical 
relationship between cancer of the larynx and any asbestos 
exposure that may have occurred.

6.	There is no competent evidence indicating cancer of the 
larynx developed due to any other incident of military 
service.


CONCLUSION OF LAW

The cancer in the veteran's larynx was not incurred or 
aggravated during service and may not be presumed to have 
been so incurred, including on the basis of Agent Orange 
exposure, or of claimed exposure to asbestos during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 
3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

These legal requirements that pertain to the content of VCAA 
notice that is afforded to a claimant seeking VA compensation 
or other benefits, have been satisfied through the RO's 
issuance of several notice letters, along with other relevant 
notice documentation of record.  The initial VCAA notice 
letter sent to the veteran in August 2002 in particular, 
effectively met several of the essential elements of 
satisfactory notice as defined in Pelegrini II.  That 
correspondence explained the general legal requirements in 
order to establish a valid claim for service connection, and 
thus, informed him of the evidence and information necessary 
to substantiate his claim.  Also included was an explanation 
as to whose responsibility -- VA's or the veteran himself, it 
was to obtain additional evidence relevant to disposition of 
his claim, which constitutes notice as to the second and 
third elements of the Pelegrini II analysis.  In this 
respect, the RO also requested that the veteran identify any 
further VA or private treatment records that had not already 
been obtained, and enclosed a copy of VA Form 21-4142 
(Authorization and Consent to Release of Information) upon 
which he was informed that he could provide such information.     

Subsequent notice letters issued to the veteran continued to 
advise him of the procedures in effect for the development of 
his claim.  An October 2002 letter requested that the veteran 
provide any further evidence which would help verify the 
dates of his Vietnam service, including with respect to that 
period of time which he spent within the borders of Vietnam 
itself -- as explained below, which is relevant to the 
determination as to whether he may be presumed to have 
undergone exposure to Agent Orange in service.  Through its 
March 2004 correspondence, the RO also placed the veteran on 
notice as to what information on his unit of assignment in 
service, and pertaining to his specific military duties 
therein he would need to establish, as evidence of potential 
occupational exposure to asbestos materials during service.  
Significantly, also, that letter included language requesting 
that      in the event that the veteran had any evidence in 
his possession that pertained to   his claim, to please send 
that information to the RO.   So based upon this letter,    
the fourth and final "element" of satisfactory VCAA notice 
as defined under    Pelegrini II was also met.  See 18 Vet. 
App. at 120-121.  Additionally, another  letter issued in 
April 2004 contained information that was substantially 
similar       to the correspondence from the previous month 
with regard to the process for development of the veteran's 
claim.  

Other key notice documents in this case include the March 
2004 statement of  the case (SOC), and several supplemental 
SOCs (SSOCs) (dated from June 2004 through September 2005), 
which set forth in a greater level of detail what type of 
evidence would be necessary to substantiate the veteran's 
claim.  The March 2004 SOC also included citation to the 
legal criteria for establishing service connection on a 
presumptive basis as due to Agent Orange exposure under 38 
C.F.R. § 3.309(e), as well as citation to 38 C.F.R. § 3.159 -
- the regulation that sets forth the procedures by which VA 
will assist a claimant in the development of a claim  for 
compensation benefits.


Furthermore, a more recent letter issued to the veteran in 
April 2006, primarily for the purposes of notifying him that 
his appeal had been certified to the Board, included a 
comprehensive explanation of the disability rating and 
effective date elements of a claim on appeal for VA benefits, 
consistent with the recent holding   in Dingess/Hartman.  
Thus, the veteran has been sufficiently apprised of the 
disability rating and effective date elements of his claim, 
as required under the Dingess/Hartman decision.  In any 
event, the notice information provided as to the evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal, is not determinative in this 
case, because the Board will conclude below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, with the result that any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.

In addition to the foregoing discussion as to the content of 
the VCAA notice provided to the veteran, it is also 
significant that the relevant notice information has been 
issued to the veteran in a timely manner.  Here, the first 
two notice letters dated in August and October 2002, were 
issued to the veteran in advance of the November 2002 rating 
decision on appeal, which represented the initial 
adjudication of his claim for service connection for cancer 
of the larynx.  So those letters were clearly timely under 
the legal definition provided under Pelegrini II, that the 
relevant notice letter precede the initial RO decision 
denying the claim on appeal. See 8 Vet. App. at 119-20.  The 
following VCAA letters (dated from March 2004 through April 
2006), were each issued subsequent to the November 2002 
decision, and thus, were not in accordance with the criteria 
for timely notice.       See also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).

However, any deficiency in the timing of the notice sent to 
the veteran has not had any detrimental impact upon the 
continuing adjudication of his claim.  Following the issuance 
of the most recent comprehensive VCAA notice letter in April 
2004, the veteran had ample opportunity to respond with 
supporting evidence and/or argument prior to the RO's 
issuance of the September 2005 SSOC that continued the denial 
of his claim.  During that time period, he provided several 
additional items of evidence (some of which pertained to his 
then-pending claim for service connection for PTSD, which has 
since been granted), including copies of deck logs from the 
ship on which he was stationed while in service, and various 
personal statements.  Note that the letter issued to him in 
April 2006 that informed him of the Court's decision in the 
Dingess/Hartman decision also included language requesting 
that he submit any additional evidence in support of his 
claim, so that correspondence also placed him on notice of 
the opportunity to provide further evidence and information.  
For these reasons, the Board finds that regardless of the 
timing of the subsequent VCAA notice letter, the veteran has 
been afforded           "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA."  See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2004), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

Moreover, the RO has taken appropriate action to comply with 
the duty to assist the veteran with the development of his 
claim.  In this respect, the RO has obtained his 
service medical records (SMRs) and service personnel records, 
and has also contacted the National Personnel Records Center 
(NPRC) for more definitive information as to the dates of and 
locations at which the veteran served.  The veteran's VA 
outpatient and hospitalization records have been obtained and 
included in the claims file, as well as records pertaining to 
his receipt of      disability benefits from the Social 
Security Administration (SSA).  In addition,     the RO has 
arranged for the veteran to undergo VA examination in 
connection with the claim on appeal.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  To support his claim, the veteran 
has submitted recent treatment records from several private 
medical providers, copies of deck logs from the ship on which 
he was stationed while in service, and various personal 
statements.  He also previously requested the opportunity to 
attend a video-conference hearing before a VLJ of the Board, 
however, as mentioned, he later cancelled that hearing in 
advance of when it was scheduled to be held.  See 38 C.F.R. 
§ 20.704(e). 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.

Governing Laws and Regulations

Service connection may be granted for current disability 
that is the result of a disease or an injury incurred or 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).  38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) 
(2005).  For purposes of application of this legal 
presumption, service in the Republic of Vietnam means actual 
service in-country in Vietnam from January 9, 1962 through 
May 7, 1975, and includes service in the waters offshore, or 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).       

Furthermore, the diseases listed at 38 C.F.R. § 3.309(e), in 
turn, shall be presumptively service connected if there are 
circumstances establishing herbicide agent exposure (either 
on the basis of the legal presumption discussed above, or on 
competent evidence of such exposure), even though there is no 
record of such disease during service.  These conditions are:  
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).  Additionally, as a result of amendments 
to 38 C.F.R. § 3.309(e), Type-II Diabetes Mellitus and 
chronic lymphocytic leukemia (CLL) have been added to the 
list of diseases for which presumptive service connection can 
be established.  See 66 Fed. Reg. 23166 (May 8, 2001); 
68 Fed. Reg. 59540 (October 16, 2003).  

The Secretary of VA has determined there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See 
also 61 Fed. Reg. 41442-41449    and 57586-57589 (1996).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act,     Pub. 
L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation -- in other words, that his 
exposure to Agent Orange was the basis for his 
development and eventual diagnosis of the claimed disability 
after service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

As to asbestos-related diseases, the Board notes there are 
no laws or regulations specifically dealing with asbestos 
and service connection.  However, VA's Adjudication 
Procedure Manual, which is currently in the process of 
reorganization from the M21-1 to the new M21-1 MR (the 
provisions of the adjudication manual that pertain to the 
present case have already undergone this revision), and 
opinions of the Court and General Counsel provide guidance 
in adjudicating these claims.



In 1988, VA issued a circular on asbestos-related diseases 
providing guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular since have been included in 
the VA Adjudication Procedure Manual, M21-1 MR,    Part IV, 
Subpart ii, Chapter 2, section C (December 13, 2005) 
(previously cited at M21-1, part VI, paragraph 7.21).  VA 
must adjudicate the veteran's claim for service connection 
for cancer of the larynx, with respect to the alleged basis 
of entitlement that this disability developed as a residual 
of exposure to asbestos, under these guidelines.  See Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown,  4 
Vet. App. 428, 432 (1993).

As to the M21-1 MR, it provides that, when considering these 
types of claims,    VA must determine whether military 
records demonstrate evidence of asbestos exposure in service 
(M21-1 MR, Part IV, Subpart ii, Chapter 2, section C, 9(h)).         
See also M21-1 MR, Part IV, Subpart ii, Chapter 1, section H 
(previously cited at M21-1, part III, paragraph 5.13).  VA 
must also determine whether there was     pre-service and/or 
post-service evidence of occupational or other asbestos  
exposure (Id.); and thereafter determine if there was a 
relationship between asbestos exposure and the currently 
claimed disease, keeping in mind the latency and exposure 
information found at M21-1 MR, Part IV, Subpart ii, Chapter 
1, section H.

The M21-1 MR provides the following non-exclusive list of 
asbestos-related diseases/abnormalities:  asbestosis, 
interstitial pulmonary fibrosis, effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, 
lung cancer, bronchial cancer, cancer of the larynx, cancer 
of the pharynx, cancer of the urogenital system (except the 
prostate), and cancers of the gastrointestinal tract.  See 
M21-1 MR, Part IV, Subpart ii, Chapter 2, section C, 9(b).  

The M21-1 MR also provides the following non-exclusive list 
of occupations that have higher incidents of asbestos 
exposure:  mining, milling, work in shipyards, insulation 
work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, and manufacture 
and installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, and military equipment.  See 
M21-1 MR, Part IV, Subpart ii, Chapter 2, section C, 9(a).  
In addition, the M21-1 MR notes that, during World War II, 
several million people employed in U.S. shipyards and U.S. 
Navy personnel were exposed to asbestos.  See M21-1 MR, Part 
IV,     Subpart ii, Chapter 2, section C, 9(g).  

The M21-1 MR also provides the following medical guidance:  
in order for an appellant to have a clinical diagnosis of 
asbestosis the record must show a     history of exposure 
and radiographic evidence of parenchymal lung disease       
(see M21-1 MR, Part IV, Subpart ii, Chapter 2, section C, 
9(e)); the latent period for asbestosis varies from 10 to 45 
or more years between first exposure and development of 
disease (see M21-1 MR, Part IV, Subpart ii, Chapter 2, 
section C, 9(d)); and exposure to asbestos may cause disease 
later on even when the exposure was brief (as little as a 
month or two) or indirect (bystander disease) (see M21-1 MR, 
Part IV, Subpart ii, Chapter 2, section C, 9(c)).

The Court has held that the M21-1 (as indicated, for which 
substantial portions have been reorganized or revised at the 
updated "M21-1 MR" Adjudication Procedure Manual) did not 
create a presumption of in-service exposure to asbestos for 
claimants that worked in one of the occupations that 
the M21-1 listed as having higher incidents of asbestos 
exposure.  See Dyment v. West, 13 Vet. App. 141, 145 (1999); 
Also see Ennis v. Brown, 4 Vet. App. 438, vacated at 4 Vet. 
App. 523,   new decision issued at 4 Vet. App. 523 (1993); 
McGinty v. Brown, 4 Vet. App. 428 (1993); Ashford v. Brown, 
10 Vet. App. 120 (1997).  Therefore, in claims for service 
connection for disability due to asbestos exposure, the 
appellant must first establish that the disease that caused 
or contributed to his disability was caused by events in 
service or an injury or disease incurred therein.  Cuevas v. 
Principi,         3 Vet. App. 542, 548 (1992).



In VAOPGCPREC 04-2000 (April 13, 2000), VA's Office of 
General Counsel held, in relevant part, that:  M21-1, Part 
VI, par. 7.21(a), (b), & (c) are not substantive in nature, 
but nonetheless need to be discussed by the Board in all 
decisions; the first three sentences of M21-1, Part VI, par. 
7.21(d)(1) are substantive in nature and the development 
criteria it lays out must be followed by the agency of 
original jurisdiction; and M21-1, Part VI, par. 7.21 does 
not create    a presumption of medical nexus between a 
current asbestos related disease and military service.  
(Again, these provisions of the M21-1 referenced in 
VAOPGCPREC 04-2000 have since been relocated, although not 
substantively revised at M21-1 MR, Part IV, Subpart ii, 
Chapter 2, section C                (December 13, 2005)).       

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Analysis

The consideration of the medical evidence as to the merits of 
the claim for service connection in this case will consist of 
reviewing several potential legal bases of entitlement, 
including whether the veteran's post-service diagnosed cancer 
of the larynx and any residuals of this condition are 
attributable to herbicide and/or asbestos exposure while in 
the military.  There is definitive medical evidence 
indicating the current disability claimed was, in fact, 
diagnosed in April 2002 by a private physician, and that the 
veteran thereafter underwent treatment for this condition and 
additional follow-up evaluations by both VA and private 
doctors.  So he clearly had cancer of the larynx in 2002, 
meaning the determinative issue is whether this condition is 
related to his military service and, in particular, 
to exposure to Agent Orange and/or asbestos.

Each potential theory of legal entitlement will be addressed 
on its merits, and will involve first the determination as to 
whether the claimed disability at issue of  cancer of the 
larynx is associated with alleged Agent Orange exposure in 
service, either on the basis of presumed herbicide exposure, 
or other competent evidence    of such exposure.  In this 
respect, respiratory cancers -- including cancer of the 
larynx, are considered to be amongst those conditions that 
may be presumed to be service-related where there is 
competent evidence as well of in-service herbicide exposure.  
See 38 C.F.R. § 3.309(e).  See also 66 Fed. Reg. 23166 (May 
8, 2001); 68 Fed. Reg. 59540 (October 16, 2003).  
Accordingly, the veteran's cancer of the larynx would be 
deemed to be service-connected provided it were initially 
shown that he had contact with Agent Orange during service -- 
and without the requirement for a supporting physician's 
opinion or other medical evidence that identified a causal 
relationship between cancer of the larynx and service.  
However, the occurrence of herbicide exposure while in 
service has not been objectively verified from the competent 
evidence of record.    

According to the applicable VA regulation, the presence of 
Agent Orange exposure in service shall itself be presumed in 
the case of a veteran who served in the Republic of Vietnam 
during the Vietnam era, 38 C.F.R. § 3.307(a)(6)(iii).  
As the veteran has indicated, and as also shown in his 
service personnel records, his military service included a 
substantial period of time during which he served on a Navy 
ship that was stationed off the coast of the Republic of 
Vietnam.  He does not however allege that he traveled within 
the geographical borders of Vietnam at any point, including 
as part of any temporary duty assignment.  He has explained 
that on one or more instances he may have come into contact 
with Agent Orange from having been in proximity to 
helicopters that landed aboard the ship, which had 
transported other servicemen from Vietnam.  Also, in 
September 2002, the NPRC indicated, in response to an inquiry 
from the RO as to the veteran's official duty assignment in 
service, that he had served aboard the U.S.S. Intrepid during 
a period of time for which that vessel was stationed in the 
official waters of Vietnam, from May and October 1966, and 
also from June to July 1967.  But the NPRC further indicated 
it was "unable to determine whether the veteran had in-
country service on the Republic of Vietnam."

Hence, there is no evidence establishing the veteran had 
actual service in-county in the Republic Vietnam, which is a 
preliminary requirement to warrant the presumption of Agent 
Orange exposure during service.  See 38 C.F.R. 
§§ 3.307(a)(6)(iii).  VA's Office of General Counsel has 
likewise held in VAOPGCPREC 27-97 (July 23, 1997) that 
service on a deep-water naval vessel in waters off the shore 
of the Republic of Vietnam does not constitute service in the 
Republic of Vietnam.  And since then, VA has reiterated the 
viewpoint that service in deep-water vessels offshore of 
Vietnam (as opposed to service aboard vessels in inland 
waterways of Vietnam) is not included as service in the 
Republic of Vietnam.  See comments section in Federal 
Register announcement of final rule adding diabetes to the 
list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166 
(May 8, 2001).  The presumption of Agent Orange exposure 
while in service thus does not apply.

Notwithstanding whether herbicide exposure in service may be 
presumed, the record also does not otherwise show any 
documented instance of such exposure. While the veteran has 
identified the arrival of U.S. military helicopters from 
Vietnam as a potential source of hazardous materials 
exposure, there is unfortunately no objective basis upon 
which to determine whether Agent Orange exposure indeed 
occurred through this medium, including after having 
evaluated his SMRs and personnel records.  In the absence of 
exposure to Agent Orange while in service (either 
presumptively or by relevant documentation), the post-service 
manifestation of cancer of the larynx may not, in turn, be 
presumed to have occurred therein.  See 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  And inasmuch as there is no 
indication the underlying herbicide exposure occurred, which 
would warrant presumptive service connection, there is 
similarly no basis upon which to meet the even more 
comprehensive evidentiary requirement of a direct medical 
relationship between cancer of the larynx and Agent Orange 
exposure in service (an alternative theory of entitlement 
where the provisions for presumptive service connection 
due to herbicide exposure are inapplicable).  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).



Another basis of entitlement that must be considered, 
however, is that of alleged exposure to material containing 
asbestos during service.  Concerning this, the veteran's SMRs 
in particular do not provide documentation of incidents of 
such exposure, or show specific complaints of respiratory 
ailments that might otherwise be suggestive of relevant 
symptoms shown at that time.  And as mentioned, 
the VA Adjudication Procedure Manual identifies some 
occupations generally associated with a higher incidence of 
asbestos exposure, such as work in shipyards, and proximity 
to asbestos cement sheet and pipe products (see M21-1 MR, 
Part IV, Subpart ii, Chapter 2, section C, 9(a)).  But there 
is no indication the veteran had any of these specific 
occupational duties and responsibilities.  It is still not 
inconceivable that he may have had some exposure to asbestos 
materials at one point or another during his military 
service.  But even if he did, there is an April 2004 VA 
medical opinion of record following a respiratory system 
examination concluding his history of bilateral vocal cord 
cancer was most likely due to a history of cigarette smoking 
of approximately 25 years, and not asbestos exposure.  The 
examiner providing this medical opinion considered the 
veteran's account of asbestos exposure from in service and 
reported treatment history, in addition to relevant 
examination findings.  And while the claims file was not then 
available for review, in the absence of documentation of 
asbestos exposure in service (or conclusion from any post-
service treatment provider indicating this may have 
occurred), there is no reasonable basis upon which to suggest 
that any different conclusion would have been presented on 
more thorough review of the record.  So the weight of the 
evidence is clearly against the finding that post-service 
cancer of the larynx developed as a consequence of asbestos 
exposure in service.

While the examiner identified a history of tobacco use as a 
likely cause of the development of the disability claimed, it 
should be noted that this finding could not, in itself, 
provide a basis of entitlement to the benefit sought.  At 
present, VA law expressly precludes granting disability 
benefits on the basis of chronic smoking (i.e., use of 
tobacco-based products), for claims filed on and after June 
9, 1998 (as in this case).  See 38 U.S.C.A. §§ 1103, 1112, 
1116.  See also 38 C.F.R. § 3.300.  
  


Additionally, there is no further evidence suggesting the 
cancer of the larynx is related to the veteran's military 
service on any basis other than the previously considered 
theories of exposure to herbicides or asbestos materials.  
Through correspondence received in May 2005, the veteran's 
representative has alleged that an incident occurred in May 
1966 onboard the ship on which the veteran served, in which 
there was a leak of hydrosulfuric acid and several 
individuals were killed or injured, and that the exposure to 
this chemical could be related to subsequent carcinoma of the 
larynx.  The veteran also described this incident, himself, 
in his April 2005 response to a PTSD questionnaire as one of 
the alleged in-service stressors underlying his claim for 
service connection for PTSD (which has since been granted on 
the merits).  However, there is no indication from the 
information provided, or the objective service records, that 
he himself was directly involved in this incident, or 
received chemical exposure to any degree.  SMRs, as noted, 
are absent for report of any respiratory complaints or 
findings.  Because there is not evidence of an actual 
precipitating cause or underlying event, there is no further 
need for inquiry into whether the presently claimed 
disability has a causal relationship to service on the basis 
of this incident or any other event of service, in addition 
to the claimed herbicide or asbestos exposure.  See Cuevas, 3 
Vet. App. at 548.  See also Hickson v. West, 12 Vet. App. 
247, 253 (1999) (medical nexus requirement for service 
connection consists of a link between current disability 
and identifiable in-service disease or injury); 38 C.F.R. § 
3.303(d).       

The Board has taken into consideration the allegations of the 
veteran in adjudicating the claim on appeal.  But since he is 
a layman, he does not have the necessary medical training and 
expertise to give a probative opinion on the cause of his 
cancer of the larynx -- including insofar as whether it is 
due to his claimed exposure to Agent Orange and materials 
containing asbestos during service.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 



For these reasons and bases, the competent evidence does not 
support the veteran's claim for service connection for cancer 
of the larynx -- in the absence of confirmed Agent Orange 
exposure, and further, because the preponderance of the 
evidence is against a relationship between the claimed 
disability and claimed asbestos exposure, or any other 
incident of service.  So the benefit-of-the-doubt doctrine 
does not apply, and hence, his claim must be denied.  
38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102.  See also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for cancer of the larynx, including from 
Agent Orange and/or asbestos exposure, is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


